 

Exhibit 10.28

 

WAIVER TO CREDIT AGREEMENT

 

This Waiver to Credit Agreement (this “Waiver”), dated as of September 1, 2016
(the “Waiver Effective Date”) is entered into by and among BENEFITFOCUS, INC., a
Delaware corporation (the “Parent”), BENEFITFOCUS.COM, INC., a South Carolina
corporation (“Benefitfocus.com”), and BENEFITSTORE, INC., a South Carolina
corporation (“BenefitStore”, and together with the Parent and Benefitfocus.com,
each individually, a “Borrower”, and collectively, the “Borrowers”), the several
banks and other financial institutions or entities party hereto (each a “Lender”
and, collectively, the “Lenders”), and SILICON VALLEY BANK, as administrative
agent and collateral agent for the Lenders (in such capacity, the
“Administrative Agent”).

 

Witnesseth:

 

Whereas, the Borrowers, the Lenders and the Administrative Agent have entered
into that certain Credit Agreement dated as of February 20, 2015, as amended
pursuant to that certain First Amendment Agreement dated June 16, 2015, as
further amended pursuant to that certain Second Amendment Agreement dated
December 18, 2015 and as further amended pursuant to that certain Third
Amendment Agreement dated March 24, 2016 (as amended and as the same may from
time to time be further amended, modified, supplemented or restated, the “Credit
Agreement”) (as amended, modified, supplemented or restated and in effect from
time to time, the “Credit Agreement”);

 

Whereas, a certain Event of Default has arisen under Section 8.1(c) of the
Credit Agreement as a result of the Borrowers’ failure to maintain the minimum
Liquidity requirement set forth in Section 7.1(a) of the Credit Agreement for
the compliance period ended July 31, 2016 (the “Stated Event of Default” or “the
Event”); and

 

Whereas, the Borrowers have requested that the Lenders and the Administrative
Agent waive the Event, and the Administrative Agent and the Lenders are willing
to do so, subject to the terms and conditions contained herein;

 

Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Administrative Agent, the Lenders, and the
Borrowers agree as follows:

 

1.           Capitalized Terms. All capitalized terms used herein and not
otherwise defined shall have the same meaning herein as in the Credit Agreement.

 

2.           Waiver to Credit Agreement. The Administrative Agent and the
Lenders hereby waive (x) the Event, which waiver relates only to the Event
described above, and shall not be deemed to constitute a continuing waiver of
any provision of the Credit Agreement with respect to any other Events of
Default and (y) the payment of the Default Rate on the Obligations to the extent
payable prior to the Waiver Effective Date on account of the Event. Except as
expressly provided herein, the Credit Agreement and the other Loan Documents
shall remain unmodified and in full force and effect.

 



 

 

 

3.           Payment of Costs and Fees. The Borrowers shall pay all reasonable
costs, out-of-pocket expenses, and fees and charges of every kind in connection
with the preparation, negotiation, execution and delivery of this Waiver and any
documents and instruments relating hereto or thereto, in each case, in
accordance with Section 10.5 of the Credit Agreement.

 

4.           No Defenses of Borrowers. Each Borrower hereby acknowledges and
agrees that such Borrower has no offsets, defenses, claims, or counterclaims
against the Administrative Agent or any Lender with respect to the Obligations,
or otherwise, and that if such Borrower now has, or ever did have, any offsets,
defenses, claims, or counterclaims against the Administrative Agent or any
Lender, whether known or unknown, at law or in equity, all of them are hereby
expressly WAIVED and such Borrower hereby RELEASES the Administrative Agent and
each Lender from any liability thereunder.

 

5.           Choice of Law. THIS WAIVER AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS WAIVER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

6.           Entire Agreement. This Waiver, and terms and provisions hereof, the
Credit Agreement and the other Loan Documents constitute the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and supersedes any and all prior or contemporaneous
amendments or understandings with respect to the subject matter hereof, whether
express or implied, oral or written.

 

7.           Reaffirmation of Obligations. Each Loan Party hereby reaffirms its
obligations under each Loan Document to which it is a party. Each Loan Party
hereby further ratifies and reaffirms the validity and enforceability of all of
the Liens heretofore granted, pursuant to and in connection with the Guaranty
and Collateral Agreement or any other Loan Document to the Administrative Agent
on behalf and for the benefit of the Lenders and the Issuing Lender, as
collateral security for the obligations under the Loan Documents in accordance
with their respective terms, and acknowledges that all of such Liens, and all
collateral heretofore pledged as security for such obligations, continues to be
and remain collateral for such obligations from and after the date hereof.

 

8.           Ratification. Each Loan Party hereby restates, ratifies and
reaffirms each and every term and condition set forth in the Credit Agreement
and the Loan Documents as such Loan Documents are effective as of the date
hereof and as amended hereby.

 

 

 

 

In Witness Whereof, the parties hereto have caused this Waiver to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 



BORROWERS:                     BENEFITFOCUS.COM, INC.   BENEFITFOCUS, INC.      
                    By: /s/ Christina Kirk   By: /s/ Christina Kirk   Name:
Christina Kirk   Name: Christina Kirk   Title: Vice President, Corporate
Controller   Title: Vice President, Corporate Controller                        
        BENEFITSTORE, INC.                                 By: /s/ Christina
Kirk         Name: Christina Kirk         Title: Vice President, Corporate
Controller                           SILICON VALLEY BANK, as Administrative
Agent and as a Lender                           By: /s/ Steve Lyons        
Name: Steve Lyons         Title: VP                                 COMERICA
BANK, as a Lender                         By: /s/ John Benetti         Name:
John Benetti         Title: SVP                                 PACIFIC WESTERN
BANK, as a Lender                         By: /s/ Zack Mansfield         Name:
Zack Mansfield         Title: SVP        

 

[Signature page to Waiver to Credit Agreement]

 

 